By the Court.

The object of the legislature, in the first act on this subject, (1 R. L. 130,) was, to make vessels liable for certain [demands, by allowing a remedy in the nature of admiralty proceedings. The remedy was confined, however, to cases of vessels owned by non-residents; and until the passage of the amendatory act of 1817, (Statutes, vol. 4, b. 49,) a vessel owned by a resident could not be proceeded against in this manner; but the creditor, who had furnished the supplies or other necessaries, was confined to his personal action to obtain satisfaction of his demand. By that act, the remedy is made general, and ships or vessels of all descriptions, are liable to be attached for a debt contracted by the master or commander, owner or consignee, in the building, repairing, fitting, furnishing or equipping such ships or vessels. It is admitted there are expressions in the statutes which apply exclusively to ships navigating the ocean, sailing from one port to another, and engaged in extensive commercial operations, but such expressions are necessarily used ; for the object of the legislature undoubtedly was, to include such vessels. But it does not follow that all other vessels are excluded ; on the contrary, the language of the act is sufficiently broad to include the case now under consideration, Supplies were furnished for the fitting and equipping of a vessel, and the debt was contracted by the master or commander ; and in such case the remedy is given. By extending the act to vessels owned by residents, a remedy in rem is *560provided in these cases, and the party is no longer confined to his personal action. In Birkbeck v. The Hoboken Horse Ferry Boats, (17 Johns. R. 54,) the court held, that the statutes embraced only ships and vessels engaged in foreign trade, or performing voyages coast-wise from state to state, and did not extend to boats which never go out of sight of the port from which they move, and are used merely as ferry boats to cross a river. The judgment in the court below, it is conceived, may well be sustained without trenching on the decision in 17 Johnson. The sloop attached in this case is a coasting vessel. She is of the burthen of 144 tons, of course had, or ought to have had a licence as a coasting vessel, and might have performed voyages coast-wise from state to state, if her owners had seen fit so to employ her, and was, in fact, employed where coasting vesssels have a right to navigate. In the case of The Steam Boat Company v. Livingston, (8 Cowen, 747,) the court of errors held, that the coasting trade means, amongst other things, commercial intercourse carried on between different districts in the same state, and between different places in the same district, on the sea coast or on a navigable river; and that a voyage, in a vessel of suitable tonnage, from New-York to Albany, is as much a coasting voyage, as from Boston to Plymouth or New-Bedford. If, then, the sloop Rochester is a coasting vessel, and entitled to all the privileges of such a vessel, it is wholly immaterial whether she performs her voyages coast-wise from state to state, or between different places in the same district on a navigable river. The court are accordingly of opinion, that a sloop of a tonnage required to take out a licence under the act of congress, employed in navigating the Hudson river between Albany and New-York, may be proceeded against by attachment under these statutes. The judgment of the court below is therefore affirmed.